United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS              February 27, 2004

                          FOR THE FIFTH CIRCUIT                   Charles R. Fulbruge III
                                                                          Clerk


                                No. 03-60478
                              Summary Calendar



LONNIE DONNELLY,

                                          Plaintiff-Appellant,

versus

WES CLEMENS; AMBER DARBY; LINDA EDWARDS; DIANE FOY,

                                          Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
              for the Southern District of Mississippi
                       USDC No. 3:02-CV-501-S
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Lonnie Donnelly, Mississippi prisoner # K1304, appeals the

magistrate judge’s dismissal as frivolous of his 42 U.S.C. § 1983

action alleging denial of access to the courts.               This court must

examine    the   basis   of   its   jurisdiction   on   its   own    motion     if

necessary.1      Under FED. R. APP. P. 4(a)(4), the filing of a timely

FED. R. CIV. P. 59(e) motion renders a notice of appeal ineffective

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
                            No. 03-60478
                                 -2-

until an order is entered disposing of the motion.         A motion

requesting reconsideration of a judgment is treated as a FED.

R. CIV. P. 59(e) motion for purposes of FED. R. APP. P. 4(a)(4),

regardless of the label applied to the motion, if it is made within

the ten-day limit for such motions.2

     Although styled as “objections” to the judgment, Donnelly’s

postjudgment filing challenges the magistrate judge’s dismissal of

his complaint.    Accordingly, despite the label affixed by this pro

se litigant, the postjudgment filing must be regarded as a FED. R.

CIV. P. 59(e) motion because it was filed within ten days of the

entry of judgment.3

     Accordingly, this case must be remanded, and the record

returned to the magistrate judge, so that the magistrate judge may

rule on Donnelly’s FED. R. CIV. P. 59(e) motion as expeditiously as

possible, consistent with a just and fair disposition thereof.4

This court retains jurisdiction over the appeal except for the

purposes of the limited remand stated above.

     LIMITED REMAND.




     2
       See Mangieri v. Clifton, 29 F.3d 1012, 1015 n.5 (5th Cir.
1994); Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d
665, 667 (5th Cir. 1986)(en banc).
     3
       See FED. R. CIV. P. 6(a); see also Harcon Barge, 784 F.2d
at 667.
     4
         See Burt v. Ware, 14 F.3d 256, 260-61 (5th Cir. 1994).